188 S.W.3d 119 (2006)
Joe ADAMS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 65641.
Missouri Court of Appeals, Western District.
March 14, 2006.
Ruth Sanders, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before EDWIN H. SMITH, C.J., HAROLD L. LOWENSTEIN, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
Mr. Joe Adams appeals from a judgment denying his post-conviction relief motion without an evidentiary hearing under Rule 24.035.
For the reasons set forth in the memorandum provided to the parties, we affirm. Rule 84.16(b).